Citation Nr: 0628334	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 13, 1999 
for the assignment of a 100 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The RO in Chicago, Illinois received the veteran's claim for 
service connection for PTSD on August 4, 1995.  The Chicago 
RO denied the claim in a December 1995 rating decision.  The 
veteran disagreed and perfected an appeal.  The Board granted 
service connection for PTSD in a May 1999 decision.  The 
Chicago RO subsequently effectuated the Board's decision by 
assigning a 30 percent disability rating effective August 4, 
1995.  

The veteran's attorney filed a claim for an increased rating 
in August 1999.  In an August 2000 rating decision, the 
Chicago RO granted an increased disability rating, of 100 
percent, August 13, 1999.  The veteran disagreed with 
assigned effective date.  The veteran moved to Indiana about 
this time, and his claim for an earlier effective date was 
denied in an October 2002 rating decision rendered by the 
Indianapolis RO.  The veteran noticed his disagreement and 
perfected this appeal. 

Issues not on appeal

The October 2002 rating decision denied the veteran's claims 
for entitlement to special monthly compensation and basic 
eligibility to Dependents' Educational Assistance.  The 
veteran did not timely appeal either decision.  Thus, those 
matters are not in appellate status, and they will be 
discussed no further herein.


Representation

Although the veteran was formerly represented by R. Edward 
Bates, Attorney at law, it appears from correspondence that 
the attorney-client relationship was terminated in October 
2000.  The veteran is currently represented by Disabled 
American Veterans, which has provided a written brief and 
other argument on his behalf.    


FINDINGS OF FACT

1.  The May 1999 decision which granted the veteran a 30 
percent disability rating for service-connected PTSD 
effective August 4, 1995 was not appealed.  

2.  The veteran's claim of entitlement to an increased 
disability rating for service-connected PTSD was received on 
August 13, 1999.  Within a one year prior to that date it was 
factually ascertainable that the veteran was entitled to a 
disability rating of 100 percent.  


CONCLUSION OF LAW

The criteria for an effective date of August 13, 1998 for the  
assignment of a 100 percent disability rating for service-
connected PTSD are met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 
(2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date earlier 
than the currently assigned August 13, 1999 for a 100 percent 
disability rating for PTSD.  In essence, he argues that he 
should be entitled to a 100 percent disability rating from 
May 1995, the date he contends he could no longer work due to 
the effects of PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

No VCAA notice is necessary in this case because, as is more 
thoroughly described below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  

No additional development could alter the evidentiary posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].




Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Increased ratings - effective dates

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim
is received within 1 year from such date otherwise, date of 
receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan 
v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

Notice of disagreement

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2005). 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2005) see also Tomlin 
v. Brown, 5 Vet. App. 355 (1993).

Rating PTSD

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  The current schedular 
criteria are identical to those in effect in 1998 and 1999.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Analysis

Factual background

A brief recitation of the procedural history of this case 
will aid understanding of the Board's decision.

As noted in the Introduction, the Board's May 1999 decision 
granted service connection for the veteran's PTSD, based on 
his initial claim, which was filed in August 1995.  In 
implementing the Board's decision, the Chicago RO assigned a 
30 percent disability rating effective August 4, 1995, the 
date the veteran's original claim was received by VA.  The 
June 7, 1999 notification letter from the RO to the veteran 
clearly provided him with his appeal rights.  

In a letter dated August 10, 1999 and received by VA on 
August 13, 1999, the veteran's attorney stated, among other 
things, the following:

	CLAIMS PRESENTED

This letter contains two claims on behalf of the 
veteran.  First, the veteran is claiming individual 
unemployment [sic] due to his service-connected 
condition in accordance with 38 C.F.R. 4.16.  Second, 
the veteran is seeking an increased schedular rating for 
his service-connected condition.  The basis of this 
claim is that this condition has become more severe.

The Board notes that the record indicates that the veteran's 
only "service-connected  condition" in August 1999 was 
PTSD.  

The RO treated the attorney's August 1999 letter as a claim 
for an increased disability rating for PTSD, which it 
eventually granted, assigning a 100 percent rating effective 
as of the date of receipt of the letter, August 13, 1999.

The veteran's contentions

The veteran's service-connected PTSD is currently rated 100 
percent disabling, effective August 13, 1999.  He is seeking 
entitlement to the 100 percent rating effective as of the 
date of his initial claim in 1995.  In substance, he contends 
that he could not work due to PTSD from that time forward and 
so he should be compensated at the 100 percent level for the 
entire period from 1995 onward.  
See the veteran's substantive appeal (VA Form 9) dated in 
January 2004.
Crucially, the veteran contends that "there was no break in 
the paperwork for my PTSD".  Id.  

Date of claim

As described in the law and regulations section above, 
effective dates are assigned primarily based upon the date of 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
The veteran's entitlement to an earlier effective date is 
thus determined, at least in part, by the preliminary matter 
of the date of the claim upon which the 100 percent rating is 
based.  

As is evidently recognized by the veteran, the outcome of 
this appeal largely boils down to whether the August 10, 1999 
letter sent by the veteran's attorney was a NOD as to the 
RO's initial assignment of disability rating or whether it 
was a new claim for an increased rating.  If the letter is 
construed to be a NOD, then the 100 percent rating could at 
least theoretically be made effective as of the date of the 
original claim, August 4, 1995.  [The actual date would 
depend upon when it was ascertainable that the veteran was in 
fact 100 percent disabled.]  If, on the other hand, the 
August 1999 letter is construed to be an increased rating 
claim, then by law the effective date of the increased rating 
could be one year earlier from the RO's receipt of the 
letter, or August 13, 1998 (again, theoretically, depending 
upon the medical evidence).  

There is nothing in the attorney's August 1999 letter that 
indicates it is to be treated as a notice of disagreement.  
Furthermore, a thorough review of the entire record 
establishes that nothing was subsequently submitted by or on 
behalf of the veteran that purported to be a notice of 
disagreement with the May 1999 rating decision.
Thus, to use the veteran's own terminology, there was a 
"break in the paperwork". The Board will elaborate further 
in the paragraphs immediately following.

In construing the August 10, 1999 letter, the Board is 
cognizant of the obligation of VA to liberally interpret all 
communications by or on behalf of claimants.  
See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992).  Even 
with this caution in mind, the Board is unable to discern 
anything in the attorney's letter which can in any way be 
interpreted as a disagreement with the then-recent May 1999 
raring decision.  Rather, fairly read, the attorney's letter 
clearly evidences a desire to file a new increased rating 
claim.  

A NOD must express "dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and [express] a desire to contest the result".  
See 38 C.F.R. § 20.201.  No such dissatisfaction, 
disagreement or desire to contest is even hinted at in 
Attorney Bates' letter.  Moreover, the NOD "must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  Id.  
Again, there is nothing in the letter dated August 10, 1999 
from Attorney Bates which so suggests, even under the most 
tortured reading.      

Rather, the letter from Mr. Bates clearly indicates that it 
was a new claim for an increased rating which was being filed 
on behalf of the veteran.  First, the letter from attorney 
Bates to the RO stated that he was presenting a claim on 
behalf of the veteran (actually, two claims, for TDIU and for 
an increased rating for PTSD).  The letter from Mr. Bates 
then becomes even more specific:  it states that "the 
veteran is seeking an increased schedular rating for his 
service-connected condition."  [Emphasis added].  Next the 
letter states that the basis of the claim is that the 
veteran's condition has worsened; this is precisely what a 
claimant for an increased rating must demonstrate, and such 
language hardly challenges the previous RO decision assigning 
a 30 percent rating.  The letter then goes on to ask for 
evidentiary development, to include "an examination of the 
veteran's service-connected [PTSD] condition to ascertain its 
present status".  Again, this indicates that circumstances 
have changed since the RO determination.  

To reiterate, there is nothing in the letter which even hints 
at any desire to contest the May 1999 RO rating action.  Mr. 
Bates, as an attorney, is presumed to use language precisely.  
Indeed, by August 10, 1999, Mr. Bates had considerable 
experience with VA compensation claims.  See, e.g., Weierbach 
v. West, 
12 Vet. App. 486 (1999).  In this case, he precisely asked 
for an "increased schedular rating," a term that has a 
specific legal meaning and is peculiar to veterans' claims 
for compensation from VA.  He also stated the legal basis for 
the increased rating claim very precisely, ensuring that the 
letter met the requirements of the claim it purported to 
make.  The letter does not state, nor does it imply, that he 
wished to appeal the decision made; to the contrary, he 
wanted a new "claim" to be considered.

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994): "[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue . . . . The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue]".  Although these cases do 
not involve NODs, they apply to this case by analogy and thus 
prohibit the Board from divining that Mr. Bates may have 
meant something other than what he wrote.

Put simply, the plain language of the August 10, 1999 letter 
means what it says; it is a claim for an increased rating.  
Therefore, the Board finds that the August 10 letter is a new 
claim for an increased rating and is manifestly not  a NOD.

The Board has also searched the record in order to determine 
if some other communication by or on behalf of the veteran 
within the one year period after the issuance of the May 1999 
rating decision could be considered to be a NOD thereto.  
None has been identified by the Board, and neither the 
veteran or his current representative have brought any such 
communication to the Board's attention.

The veteran has stated that he had intended to disagree with 
the initial rating decision and that he was poorly served by 
his attorney.  Communications from both the veteran and the 
attorney indicate that the veteran "fired" the attorney in 
October 2000.  The Board takes no position in any dispute 
between the veteran and his attorney.  The fact of the 
matter, however, is that the veteran's attorney, as his 
representative, filed an increased rating claim and not a 
NOD.  

Thus, the claim for the 100 percent rating is August 13, 
1999, the date the August 10, 1999 claim was received by the 
RO.  The initial claim, in August 1995, ended when the time 
for appeal of the May 1999 RO rating action ended a year 
later and that determination became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).    

38 C.F.R. § 3.400(o)

As discussed above, identifying the date of the claim does 
not end the Board's inquiry.  Theoretically, an effective 
date of August 13, 1998 could be assigned for an increased 
rating if it is factually ascertainable that the veteran's 
condition had worsened within a year of the receipt of the 
new increased rating claim.  
See 38 C.F.R. § 3.400(o).  

The Board observes at this juncture that although the veteran 
has adamantly insisted that he receive a 100 percent rating, 
it does not appear that he is limited his claim only to 
consideration of a 100 percent rating.  Moreover, his very 
able current representative from Disabled American Veterans 
has called the Board's attention to the provisions of 
38 C.F.R. § 3.400(o), and he does not in any way appear to 
wish to limit the Board's consideration to "all or 
nothing," 30 percent versus 100 percent. 

The medical evidence pertaining to the veteran's mental and 
physical condition during the one-year period from August 13 
1998 to August 12, 1999 includes an October 1999 VA medical 
report.  [The Board observes that it is not limited in its 
deliberations to consideration of evidence only from that one 
year period.  
See Hazan, supra; see also Swanson v. West, 12 Vet. App. 442 
(1999.]  

The report indicates that between September 8, 1999 and 
October 8, 1999, the veteran was treated as an in-patient at 
a VA medical facility for PTSD.  In the discharge summary the 
examining physician noted the following:

Discharge Mental Status Examination:  The patient 
did not elicit any evidence of psychosis during his 
course in this program.  He is not suicidal or 
homicidal.  He continues to complain of PTSD 
problems.  He is physically and mentally competent.

The summary notes the following regarding the veteran's 
mental status upon admission:

This revealed an alert, oriented times three, 
extremely obese white male, in good contact with 
his environment.  Judgment and insight fair.  
Affect is appropriate.  Mood is euthymic.  No 
delusions or hallucinations, except PTSD problems.  
He denied suicidal and homicidal ideations or 
plans.  Memory is grossly intact.  Speech is 
regular in rate and rhythm, coherent and goal 
directed.

The treating psychologist indicated in his October 15, 1999 
report summarizing the veteran's progress in psychological 
counseling sessions that:

While [the veteran] is not a candidate for 
employment, it is essential that he consider 
volunteer work (perhaps with veterans) that 
provides structure in his daily activity and 
engages him with supportive social contact.

Further, the Board notes the testimony of the veteran given 
during a January 1998 hearing.  The veteran testified that he 
was solitary and had difficulty coping with life because of 
his PTSD.  His responses to questions were slightly rambling 
but were responsive.

In applying the criteria under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999) to the evidence of the veteran's condition 
during the August 1998 and August 1999 period, the Board 
first observes that a 30 percent disability rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
[Emphasis added].  The medical evidence is that the veteran 
was not "a candidate for employment."  The veteran 
testified that he was fired from his last employment in 1995.  

Thus, the evidence establishes that veteran's condition had 
materially worsened from that condition justifying his then 
assigned 30 percent disability rating.  The question remains 
whether the level of disability during this one year period 
approximated 100 percent or was more in line with a 50 
percent or 70 percent rating.

Upon his admission to treatment in September 1999, the 
veteran's judgment was characterized as fair.  The veteran's 
history with relationships was noted in several observations 
by in-patient staff as being poor; he had three divorces and 
was separated from his fourth wife at the time of her death.  
The veteran was also estranged from a natural minor child and 
an adopted minor child.  The evidence certainly supports a 
finding that the veteran had difficulty in establishing 
effective social relationships.  

The Board further notes that in a January 1996 psychological 
report, the psychologist stated that the veteran was:

. . . a depressed individual who obviously has 
obsessional thoughts about his alleged injury and 
he appears to be building a network of persecution 
laden defensive thoughts.  His obsessions cloud his 
ability to communicate effectively as well as 
impairing immediate short-term memory.

While not evidence of his condition during the August 1998 to 
August 1999 period, it is congruent with the limited evidence 
pertaining to that period. 

Similarly, the veteran's January 2000 GAF score of 36 is 
congruent with other evidence of the period at issue and also 
supports a finding of an increased rating.  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication speech is at times illogical, obscure, or 
irrelevant or major impairment in several areas, such as 
work, family relations, such as when a "depressed man avoids 
friends, neglects family, and is unable to work."  
This is clearly a description of the veteran during that 
period.

The Board further notes that more recent VA examination 
reports, to include a VA examination in August 2002, make it 
clear that the veteran is 100 percent disabled due to his 
PTSD.  In the Board's estimation, there is little to 
distinguish his current psychiatric pathology from that in 
August 1998-1999.  The Board therefore finds that it is 
factually ascertainable that symptomatology consistent with 
the assignment of a 100 percent rating existed as of August 
13, 1998.

In summary, for reasons and bases expressed above, the Board 
concludes that a 
100 percent disability rating may be assigned between August 
13, 1998 and August 12, 1999.  The claim is granted to that 
extent.

Additional comment

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny 1995 as an effective date for the 100 percent rating 
when he became unemployed due to PTSD as of that time. 
He also contends that it was not his fault that his attorney 
did not follow his wishes and file a NOD to the initial grant 
of a 30 percent rating.  Without commenting on the accuracy 
of the underlying contentions, the Board emphasizes that it 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of this law to the 
pertinent facts.

Accordingly, the Board concludes that there is no legal basis 
to award an effective date for the grant of a 100 percent 
rating for PTSD any earlier than August 13, 1998.





ORDER

Entitlement to an effective date earlier of August 13, 1998 
for the assignment of a 100 percent evaluation for service-
connected PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


